Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments in light of claim amendment, see Remarks, filed 10/15/21, with respect to Non-Final Rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Election/Restrictions
3.	This application is in condition for allowance except for the presence of claims 7 and 12 directed to species non-elected without traverse. Accordingly, claims 7 and 12 have been cancelled.
Claim Status
4.	1-6, 8-11, 13-22, 24 and 25 are pending in the application. Claims 7, 12 and 23 are cancelled.
EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner’s amendment was given in an interview with Richard D. Ratchford Jr. on 01/04/22.
The application has been amended as follows: 
22, wherein the third output pad is connected to the current regulator via a third switch and a variable resistor.

Allowable Subject Matter
5.	Claims 1-6, 8-11, 13-22, 24 and 25 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein a first wire is directly connected between the first node and the first pad and a second wire is directly connected between the first node and the second pad” in combination with other limitations of the claim. 
8.	Claims 2-6, 8-11 are also allowed as they further limit claim 1.
9.	Regarding claim 13, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “a first wire is directly connected between the first node and the second pad and a second wire is directly connected between the first node and the third pad” in combination with other limitations of the claim. 
10.	Claims 14-15 are also allowed as they further limit claim 13.
11.	Regarding claim 16, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “detecting a resistance of the first crack detecting line by applying a second current that is lower than the first current to the second pad when the resistance of the first crack detecting line exceeds a first threshold” in combination with other limitations of the claim. 
12.	Claims 17-21 are also allowed as they further limit claim 16.
wherein the first input pad is connected to a current regulator via a first switch to receive a first current, and the second input pad is connected to the current regulator via a second switch to receive a second current” in combination with other limitations of the claim. 
14.	Claims 24 and 25 are also allowed as they further limit claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NEEL D SHAH/Primary Examiner, Art Unit 2868